DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I directed to claims 1-8 and 17 in the reply filed on 10 March 2021 is acknowledged. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a minimum angle θ[°] formed by a first imaginary straight line from the second mountain foot to the second summit and a second imaginary straight line from the second mountain foot to the inflection point at the mountain side” where referring to the angle θ[°] as a “minimum angle” makes it unclear in the claim if the claim limitation of the angle θ is limited to the recited range or can be met by an angle greater than the recited range 1.5≤θ≤8 or if the bounds of 1.5° and 8° are the respective minimum and maximum bounds of the angle. It’s not clear if the bounds of 1.5° and 8° are referring to a range for a minimum bounds of the angle or the entire range of the angle. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 1 recites the limitation “the first summit” in lines 7-8. It’s not clear if “the first summit” is referencing the first pointed summit defined in line 6 or if the recitation of the first summit can be a non-pointed or rounded summit. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 1 recites the limitation “the second summit” in lines 14, 15 and 17. It’s not clear if “the second summit” is referencing the second pointed summit defined in line 11 or if the recitations of the second summit can be non-pointed or rounded summits. As such, the scope of claim 1 cannot be determined and is rendered indefinite. 

Claim 1 recites the limitations “wherein in a cross-section passing through the second summit and being perpendicular to the second mountain foot, a minimum angle θ[°] formed by a first imaginary straight line from the second mountain foot to the second summit and a second imaginary straight line from the second mountain foot to the inflection point at the mountain side is 1.5≤θ≤8” but, as noted above, claim 1 defines a plurality of second mountains each having a second mountain foot, an inflection point at a mountain side and a second pointed summit so it’s not clear which of said mountain summits or feet is being referenced by this recitation. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-8 and 17 are also rendered indefinite by depending from indefinite claim 1.

Claim 4 recites the limitation “wherein other part other than the part of the backside major surface of the crystal substrate is an uneven surface comprising a plurality of the first mountains and a plurality of the first valleys” but the recitation “other part other than the part of the backside major surface of the crystal substrate” is confusing and unclear as it’s not certain what part of the crystal substrate is 
Claim 4 recites the limitation “wherein a film thickness of the amorphous silicon layer laminated on the first summit of the first mountain in the other part of the backside major surface is smaller than a film thickness of the amorphous silicon layer laminated on a mountain side of the first mountain in the other part of the backside major surface” but claim 4 recites multiple first summits and multiple first mountains so it’s not clear which first summit of which first mountain is being referenced by the limitation “the first summit of the first mountain”. Furthermore, as recited above, it’s not clear what part is being referenced by the recitation of “the other part of the backside major surface” in this limitation of claim 4, as this recitation of “the other part of the backside major surface” appears to lack antecedent basis in the claims. As such, the scope of claim 4 cannot be determined and is rendered indefinite.
Claims 5-6 depend from claim 4 and also recite the limitations of the “other part” are rendered indefinite for the same reasons recited above for claim 4.

Claim 6 recites the limitation “the intrinsic silicon layer” but claim 4 form which claim 6 depends does not recite an intrinsic silicon layer, and as such claim 6 lacks antecedent basis for the limitation of “the intrinsic silicon layer”. As such, the scope of claim 6 cannot be determined and is rendered indefinite.
Claim 6 further recites the limitation “the conductivity type silicon layer” but claim 4 form which claim 6 depends does not recite a conductivity type silicon layer, and as 
For the purposes of examination, claim 6 will be treated as if it depends from claim 5 which does recite “an intrinsic silicon layer” and “a conductivity type silicon layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2012/0211066), and further in view of Lin et al (US 2011/0088767).

Regarding claims 1-3 Yamazaki discloses a solar cell comprising a crystal substrate (Yamazaki, [0044] Fig. 2 see: crystalline silicon substrate 100), wherein the crystal substrate comprises: 
a frontside major surface that receives light (Yamazaki, [0041], [0044] Fig. 2 see: front surface with first electrode 110 receives light); and 
a backside major surface opposite to the frontside major surface (Yamazaki, [0041], [0044] Fig. 2 see: rear surface with second electrode 110 serves as the back surface), 

wherein each of the first mountains has a first pointed summit, a first mountain foot, and a first slope face that is a smooth surface connected to the first mountain foot and the first summit (Yamazaki, [0041]-[0042], [0044] Fig. 2 see: crystalline silicon substrate 100 having a first unevenness on the frontside formed of pointed mountains with smooth surfaces), 
wherein at least part of the backside major surface is an uneven surface comprising a plurality of second mountains and a plurality of second valleys (Yamazaki, [0041]-[0042], [0044] Fig. 2 see: crystalline silicon substrate 100 having a second unevenness on the rear side), 
wherein each of the second mountains has a second pointed summit, a second mountain foot and a second slope face (Yamazaki, [0041]-[0042], [0044] Fig. 2 see: crystalline silicon substrate 100 having a second unevenness on the rear side formed from second mountains that are more oblique that the front side texturing), and 
wherein the plurality of the second mountains occupy 20% or more of an area of the backside major surface (Yamazaki, [0041]-[0042], [0044] Fig. 2 see: crystalline silicon substrate 100 having a second unevenness on the rear side that occupies the entire rear side).
Yamazaki does not explicitly disclose where the second slope face comprises an inflection point at a mountain side wherein an angle of inclination from the second 
Lin teaches a solar cell including a crystal substrate comprising a backside major surface being an uneven surface comprising a plurality of second mountains and a plurality of second valleys having a second pointed summit, wherein each of the second mountains has a second pointed summit, a second mountain foot and a second slope face (Lin, [0022]-[0025], Figs. 1 and 4 see: main body 100 having backside microstructure 120 with arc structures that form mountains with pointed summits and arcuate slope faces) where the second slope face comprises an inflection point at a mountain side wherein an angle of inclination from the second mountain foot to the mountain side differs from an angle of inclination from the mountain side to the second summit (Lin, [0022]-[0025], Figs. 1 and 4 see: main body 100 having backside microstructure 120 with arc structures that form mountains with pointed summits and arcuate slope faces where the arc slope faces have multiple inflection points where the slope angle of the mountain face increases to the summit point). Lin teaches this second mountain morphology enhances photoelectric conversion efficiency while 
Lin and Yamazaki are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yamazaki in view of Lin such that the second mountains of the backside major surface of the solar cell of Yamazaki have second slope faces comprising an inflection point at a mountain side wherein an angle of inclination from the second mountain foot to the mountain side differs from an angle of inclination from the mountain side to the second summit as taught by Lin (Lin, [0022]-[0025], Figs. 1 and 4 see: main body 100 having backside microstructure 120 with arc structures that form mountains with pointed summits and arcuate slope faces where the arc slope faces have multiple inflection points where the slope angle of the mountain face increases to the summit point) as Lin teaches this second mountain morphology enhances photoelectric conversion efficiency while forming a lower surface roughness at the backside of the solar cell substrate to lower the probability of cracking during manufacture (Lin, [0010]-[0013]). 
Furthermore, as the photoelectric conversion efficiency of the solar cell of modified Yamazaki is a variable that can be modified by varying the slope angle of the mountain face as in Lin (Lin, [0010]-[0013]) with the arcute slope angle of the second mountain being a variable that can be modified by varying a minimum angle θ[°] formed by a first imaginary straight line from the second mountain foot to the second summit and a second imaginary straight line from the second mountain foot to the inflection In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 8, the solar cells of modified Yamazaki are intended to be used for production of electricity as a renewable energy source (Yamazaki, [0004]), and it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a plurality of the solar cells according to claim 1 of modified Yamazaki into a solar cell module in order to employ the solar cells as a renewable energy source.




wherein the solar cell is of a double-side contact type (Yamazaki, [0041]-[0042], [0044] Fig. 2 see: crystalline silicon substrate 100 having first electrode 110 on one side and second electrode 120 on an opposite side), and 
wherein a first conductivity type semiconductor layer is formed on a side of the backside major surface (Yamazaki, [0041]-[0042], [0044], [0070]-[0073] Figs. 2 and 3B see: crystalline silicon substrate 100/200 having either a semiconductor layer 150 or fourth semiconductor layer 240 formed on the rear side), and a second conductivity type semiconductor layer is formed on a side of the front side major surface (Yamazaki, [0041]-[0042], [0044], [0070]-[0073] Figs. 2 and 3B see: crystalline silicon substrate 100/200 having either an impurity region 130 or second semiconductor layer 220 formed on the front side).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2012/0211066), in view of Lin et al (US 2011/0088767) as applied to claims 1-3, 8 and 17 above, and further in view of Heng et al (US 2011/0272012).

Regarding claim 4 modified Yamazaki discloses the solar cell according to claim 1, further comprising an amorphous silicon layer laminated on the backside major surface of the crystal substrate (Yamazaki, [0070]-[0073] Fig. 3B see: crystalline silicon substrate 200 with third semiconductor layer 230 and fourth semiconductor layer 240 formed on the rear side which are both formed from amorphous silicon), and

Yamazaki does not explicitly disclose wherein a film thickness of the amorphous silicon layer laminated on the first summit of the first mountain in the other part of the backside major surface is smaller than a film thickness of the amorphous silicon layer laminated on a mountain side of the first mountain in the other part of the backside major surface.  
Heng discloses a solar cell having an amorphous silicon layer laminated on the backside major surface of a crystal substrate (Heng, [0024]-[0031], [0044], [0054]-[0056], Fig. 2 see: back surface field layer 208 formed from amorphous silicon formed over the back surface of substrate 200) wherein a film thickness of the amorphous silicon layer laminated on a first summit of a first mountain in the backside major surface is smaller than a film thickness of the amorphous silicon layer laminated on a mountain side of the first mountain in the backside major surface (Heng, [0054]-[0056], Fig. 2 see: back surface field layer 208 formed from amorphous silicon formed over back surface texture is formed thicker at the mountain sides of the texture than at the summits of the texture).
Heng and modified Yamazaki are combinable as they are both concerned with the field of solar cells.


Regarding claim 5 modified Yamazaki discloses the solar cell according to claim 4, and Yamazaki discloses wherein the amorphous silicon layer includes an intrinsic silicon layer and a conductivity type silicon layer sequentially laminated on the backside major surface of the crystal substrate (Yamazaki, [0070]-[0073] Fig. 3B see: crystalline silicon substrate 200 with third semiconductor layer 230 of i-type amorphous silicon and fourth semiconductor layer 240 of doped amorphous silicon), and 
Heng teaches wherein a film thickness of the intrinsic silicon layer laminated on the first summit of the first mountain in the other part of the backside major surface is smaller than a film thickness of the intrinsic silicon layer laminated on the mountain side of the first mountain in the other part of the backside major surface (Heng,[0024]-[0031] 

Regarding claim 6 modified Yamazaki discloses the solar cell according to claim 5, and regarding the claim 6 limitation “wherein a ratio d2/d1 of a film thickness d2 of the intrinsic silicon layer laminated on the first summit of the first mountain in the other part of the backside major surface to a film thickness d1 of the intrinsic silicon layer laminated on the mountain side of the first mountain in the other part of the backside major surface is smaller than a ratio D2/D1 of a film thickness D2 of the conductivity type silicon layer laminated on the first summit of the first mountain in the other part of the backside major surface to a film thickness D1 of the conductivity type silicon layer laminated on the mountain side of the first mountain in the other part of the backside major surface”, modified Yamazaki does not explicitly disclose where the recited ratio d2/d1 is smaller than the ratio D2/D1. 
However, Heng teaches the relative ratios of these thicknesses is dependent on the graded doping profile thickness of the back surface field layer 208 which forms the intrinsic silicon layer region and conductivity type silicon layer region of  back surface field layer 208 (Heng, [0054]-[0056]). Heng teaches the minimum defect density and ohmic contact properties of the back surface field layer 208 can be varied by adjusting the relative thickness of these layers and their resulting thickness ratios (Heng, [0056]). As such, the recited ratios d2/d1 and D2/D1 would have been considered result effective 2/d1 and D2/D1 cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recited ratios d2/d1 and D2/D1 in the solar cell of modified Yamazaki to obtain the optimized minimum defect density and ohmic contact properties in the back surface field of modified Yamazaki (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2012/0211066), in view of Lin et al (US 2011/0088767) as applied to claims 1-3, 8 and 17 above, and further in view of Motoyoshi et al (US 2012/0273036).

Regarding claim 7 modified Yamazaki discloses the solar cell according to claim 1, but does not explicitly disclose wherein the solar cell is of a back contact type, and 3Application No.: 16/585,038Docket No.: 18549-054001 
wherein a first conductivity type semiconductor layer and a second conductivity type semiconductor layer are formed on a side of the backside major surface.
Motoyoshi teaches a solar cell configured as a back contact type,3Application No.: 16/585,038Docket No.: 18549-054001 wherein a first conductivity type semiconductor layer and a second conductivity type semiconductor layer are formed on a side of the backside major surface (Motoyoshi, [0099]-[0106] Figs. 11A-11B see: back contact type solar cell with first conductivity region 311 and 
Motoyoshi and modified Yamazaki are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Yamazaki in view of Motoyoshi such that the solar cell of Yamazaki is configured as a back contact type as taught by Motoyoshi,3Application No.: 16/585,038Docket No.: 18549-054001 wherein a first conductivity type semiconductor layer and a second conductivity type semiconductor layer are formed on a side of the backside major surface as taught by Motoyoshi (Motoyoshi, [0099]-[0106] Figs. 11A-11B see: back contact type solar cell with first conductivity region 311 and second conductivity region 312 formed at the side of the backside major surface of substrate 300) as Motoyoshi teaches a solar cell configured as a back contact type has a greater light receiving surface area as the front side of the solar cell is unobstructed by electrodes (Motoyoshi, [0099]-[0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726